UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

ROBERT GERALD IRVINE
                                                                                 DECISION
                                          Plaintiff,                               and
                                                                                  ORDER
                 v.
                                                                              17-cv-00663-LGF
                              1
NANCY A. BERRYHILL, Commissioner of                                              (consent)
Social Security,

                           Defendant.
_________________________________________

APPEARANCES:                      OLINSKY LAW GOURP
                                  Attorneys for Plaintiff
                                  HOWARD OLINSKY, of Counsel
                                  One Park Place
                                  300 South State Street, Suite 420
                                  Syracuse, New York 13202


                                  JAMES P. KENNEDY, JR.
                                  UNITED STATES ATTORNEY
                                  Attorney for Defendant
                                  SERGEI ADEN
                                  Assistant United States Attorney, of Counsel
                                  Federal Centre
                                  138 Delaware Avenue
                                  Buffalo, New York 14202, and

                                  STEPHEN P. CONTE
                                  Regional Chief Counsel
                                  United States Social Security Administration
                                  Office of the General Counsel, of Counsel
                                  26 Federal Plaza
                                  Room 3904
                                  New York, New York 10278

1
  Nancy A. Berryhill became Acting Commissioner of the Social Security Administration on January 23,
2017. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Nancy A. Berryhill should be
substituted for Carolyn Colvin as the defendant in this suit. No further action is required to continue this
suit by reason of sentence one of 42 U.S.C. § 405(g).
                                    JURISDICTION

        On June 19, 2018, the parties consented, pursuant to 28 U.S.C. ' 636(c) and a

Standing Order (Dkt. No. 13), to proceed before the undersigned. (Dkt. No. 13-1). The

court has jurisdiction over the matter pursuant to 42 U.S.C. ' 405(g). The matter is

presently before the court on motions for judgment on the pleadings, filed on January

24, 2018, by Plaintiff (Dkt. No. 10), and on March 26, 2018 by Defendant (Dkt. No. 12-

1).

                             BACKGROUND and FACTS

        Plaintiff Robert Irvine (“Plaintiff”), brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the Acting Commissioner of Social Security

(“the Commissioner” or “Defendant”) decision denying his application for Supplemental

Security Income (“SSI”) under Title II of the Act (“disability benefits”). Plaintiff, born on

April 10, 1963 (R. 190),2 graduated with a GED in 2000, and alleges that he became

disabled on April 1, 2013, as a result of complications from of a previous right forearm

injury. (R. 165).

        Plaintiff’s application for disability benefits was initially denied by Defendant on

October 25, 2013 (R. 77), and pursuant to Plaintiff’s request, a hearing was held before

Administrative Law Judge Robert T. Harvey (“Judge Harvey” or “the ALJ”) on February

4, 2016, in Buffalo, New York, at which Plaintiff, represented by Jerry Ruiz, Esq. (“Ruiz”)

appeared and testified. (R. 34-59). Vocational expert Amy Vercillo (“VE Vercillo” or “the



2
 “R” references are to the page numbers in the Administrative Record electronically filed by the
Defendant in this case for the Court’s review. (Dkt. No. 7).
                                                     2
VE”), also testified. (R. 21-59). The ALJ’s decision denying Plaintiff's claim was

rendered on May 18, 2016. (R. 20-28). Plaintiff requested review by the Appeals

Council, and on May 15, 2017, the ALJ’s decision became Defendant’s final decision

when the Appeals Council denied Plaintiff’s request for review. (R. 1-4). This action

followed on July 17 2017, with Plaintiff alleging that the ALJ erred by failing to find him

disabled. (Dkt. No. 1).

       On January 24, 2018, Plaintiff filed a motion for judgment on the pleadings

(“Plaintiff’s motion”), accompanied by a memorandum of law (Dkt. No. 10-1) (“Plaintiff’s

Memorandum”). On March 26, 2018, Defendant filed a motion for judgment on the

pleadings (“Defendant’s motion”), accompanied by a memorandum of law (Dkt. No. 12-

1) (“Defendant’s Memorandum”). On April 9, 2018, Plaintiff filed a reply (Dkt. No. 13) to

Defendant’s motion for judgment on the pleadings (“Plaintiff's Reply”). Oral argument

was deemed unnecessary.



                                   DISCUSSION

       A district court may set aside the Commissioner’s determination that a claimant is

not disabled if the factual findings are not supported by substantial evidence, or the

decision is based on legal error. See 42 U.S.C. 405(g); Green-Younger v. Barnhart,

335 F.3d 99, 105-06 (2d Cir. 2003). “Substantial evidence” means ‘such relevant

evidence as a reasonable mind might accept as adequate.’” Shaw v. Chater, 221 F.3d

126, 131 (2d Cir. 2000).




                                              3
A.     Standard and Scope of Judicial Review

       The standard of review for courts reviewing administrative findings regarding

disability benefits, 42 U.S.C. §§ 401-34 and 1381-85, is whether the administrative law

judge's findings are supported by substantial evidence. Richardson v. Perales, 402

U.S. 389, 401 (1971). Substantial evidence requires enough evidence that a

reasonable person would "accept as adequate to support a conclusion." Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938). When evaluating a claim, the

Commissioner must consider "objective medical facts, diagnoses or medical opinions

based on these facts, subjective evidence of pain or disability (testified to by the

claimant and others), and . . . educational background, age and work experience."

Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (quoting Miles v. Harris, 645

F.2d 122, 124 (2d Cir. 1981)). If the opinion of the treating physician is supported by

medically acceptable techniques and results from frequent examinations, and the

opinion supports the administrative record, the treating physician's opinion will be given

controlling weight. Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993); 20 C.F.R. §

404.1527(d); 20 C.F.R. § 416.927(d). The Commissioner's final determination will be

affirmed, absent legal error, if it is supported by substantial evidence. Dumas, 712 F.2d

at 1550; 42 U.S.C. §§ 405(g) and 1383(c)(3). "Congress has instructed . . . that the

factual findings of the Secretary,3 if supported by substantial evidence, shall be

conclusive." Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).




3
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
                                                   4
       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability insurance benefits. 20 C.F.R. §§ 404.1520

and 416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v.

Schweiker, 675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the

applicant is engaged in substantial gainful activity during the period for which benefits

are claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant is engaged in

such activity the inquiry ceases and the claimant is not eligible for disability benefits. Id.

The next step is to determine whether the applicant has a severe impairment which

significantly limits the physical or mental ability to do basic work activities as defined in

the applicable regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Absent an

impairment, the applicant is not eligible for disability benefits. Id. Third, if there is an

impairment and the impairment, or an equivalent, is listed in Appendix 1 of the

regulations and meets the duration requirement, the individual is deemed disabled,

regardless of the applicant's age, education or work experience, 20 C.F.R. §§

404.1520(d) and 416.920(d), as, in such a case, there is a presumption the applicant

with such an impairment is unable to perform substantial gainful activity.4 42 U.S.C. §§

423(d)(1)(A) and 1382(c)(a)(3)(A); 20 C.F.R. §§ 404.1520 and 416.920. See also

Cosme v. Bowen, 1986 WL 12118, at * 2 (S.D.N.Y. 1986); Clemente v. Bowen, 646

F.Supp. 1265, 1270 (S.D.N.Y. 1986).

       However, as a fourth step, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant's "residual functional


4
 The applicant must meet the duration requirement which mandates that the impairment must last or be
expected to last for at least a twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.
                                                     5
capacity" and the demands of any past work. 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the applicant can still perform work he or she has done in the past, the applicant will be

denied disability benefits. Id. Finally, if the applicant is unable to perform any past

work, the Commissioner will consider the individual's "residual functional capacity," age,

education and past work experience in order to determine whether the applicant can

perform any alternative employment. 20 C.F.R. §§ 404.1520(f), 416.920(f). See also

Berry, 675 F.2d at 467 (where impairment(s) are not among those listed, claimant must

show that he is without "the residual functional capacity to perform [his] past work"). If

the Commissioner finds that the applicant cannot perform any other work, the applicant

is considered disabled and eligible for disability benefits. 20 C.F.R. §§ 404.1520(g),

416.920(g). The applicant bears the burden of proof as to the first four steps, while the

Commissioner bears the burden of proof on the final step relating to other employment.

Berry, 675 F.2d at 467.

       In reviewing the administrative finding, the court must follow the five-step

analysis and 20 C.F.R. § 416.935(a) (“§ 416.935(a)”), to determine if there was

substantial evidence on which the Commissioner based the decision. 20 C.F.R. §

416.935(a); Richardson, 402 U.S. at 410.

B.     Substantial Gainful Activity

       The first inquiry is whether the applicant engaged in substantial gainful activity.

"Substantial gainful activity" is defined as "work that involves doing significant and

productive physical or mental duties” done for pay or profit. 20 C.F.R. § 404.1510(a)(b).

Substantial work activity includes work activity that is done on a part-time basis even if it

includes less responsibility or pay than work previously performed. 20 C.F.R. §
                                              6
404.1572(a). Earnings may also determine engagement in substantial gainful activity.

20 C.F.R. § 404.1574. In this case, the ALJ concluded Plaintiff had not engaged in

substantial gainful activity since April 1, 2013, Plaintiff's alleged onset date of disability.

(R. 22). Plaintiff does not contest this finding.

C.     Severe Physical or Mental Impairment

       The second step of the analysis requires a determination whether the disability

claimant had a severe medically determinable physical or mental impairment that meets

the duration requirement in 20 C.F.R. § 404.1509 (“§ 404.1509"), and significantly limits

the claimant’s ability to do "basic work activities." If no severe impairment is found, the

claimant is deemed not disabled and the inquiry ends. 20 C.F.R. § 404.1420(a)(4)(ii).

       The Act defines "basic work activities" as "abilities and aptitudes necessary to do

most jobs," and includes physical functions like walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying, or handling; capacities for seeing, hearing, and

speaking; understanding, carrying out, and remembering simple instructions; use of

judgment; responding appropriately to supervision, co-workers and usual work

situations; and dealing with changes in a routine work setting. 20 C.F.R. §§

404.1521(b) (“§ 404.1521(b)"), 416.921(b). The step two analysis may do nothing more

than screen out de minimus claims, Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995), and a finding of a non-severe impairment should be made only where the

medical evidence establishes only a slight abnormality which would have no more than

a minimal effect on the claimant’s ability to work. Rosario v. Apfel, 1999 WL 294727, at

*5 (E.D.N.Y. March 19, 1999) (quoting Social Security Ruling (“SSR”) 85-28, 1985 WL

56856).
                                               7
       In this case, the ALJ determined that Plaintiff suffered from the severe

impairments of status post exploration surgery of the right forearm, fasciotomy,

neurolysis of the medial cutaneous forearm nerve. (R. 22). Plaintiff does not contest

the ALJ’s step two disability findings.

D. Listing of Impairments

       At step three, the ALJ found that Plaintiff's impairments did not meet or medically

equal the criteria for disability under Appendix 1 of 20 C.F.R. Pt. 404, Subpt. P (“The

Listing of Impairments”), specifically 20 C.F.R. Pt. 404, Subpt. P, Appendix 1, § 11.04

(Peripheral Neuropathy). Plaintiff does not contest the ALJ’s step three findings.

E. Residual functional capacity

       Once an ALJ finds a disability claimant does not have a severe medically

determinable physical or mental impairment, 20 C.F.R. § § 404.1520(a)(4)(ii), that

significantly limits the claimant’s physical and mental ability to do work activities, Berry,

675 F.2d at 467, and the claimant is not able, based solely on medical evidence, to

meet the criteria established for an impairment listed under Appendix 1, the burden

shifts to the Commissioner to show that despite the claimant’s severe impairment, the

claimant has the residual functional capacity to perform alternative work, 20 C.F.R.

§ 404.1520(a)(4)(iv), and prove that substantial gainful work exists that the claimant is

able to perform in light of the claimant’s physical capabilities, age, education, experience,

and training.   Parker, 626 F.2d 225 at 231.         To make such a determination, the

Commissioner must first show that the applicant's impairment or impairments are such

that they nevertheless permit certain basic work activities essential for other employment

opportunities. Decker v. Harris, 647 F.2d 291, 294 (2d Cir. 1981). Specifically, the
                                              8
Commissioner must demonstrate by substantial evidence the applicant's "residual

functional capacity" with regard to the applicant's strength and "exertional capabilities."

Id. An individual's exertional capability refers to the performance of "sedentary," "light,"

"medium," "heavy," and "very heavy" work. Decker, 647 F.2d at 294.

       In this case, the ALJ found that Plaintiff was capable of performing light work with

limitations to Plaintiff's ability to lift more than five pounds with his right upper extremity,

sit more than two hours, stand and walk up to six hours in an eight-hour workday, no

climbing ropes, scaffolds or ladders, work with exposure to cold, and occasional

limitations to the ability to handle (gross manipulation), finger (fine manipulation), and feel

with the right hand. (R. 23).

       Plaintiff contends that the ALJ’s residual functional capacity assessment of

Plaintiff is without support of substantial evidence as the ALJ failed to provide reasons

to support the ALJ’s decision to afford little weight to the opinion of Richard J. Miller,

M.D. (“Dr. Miller”), and re-contact Dr. Miller to clarify of the date upon which Plaintiff first

experienced functional limitations from his right forearm injury. Plaintiff's Memorandum

at 11-14. Defendant maintains that the ALJ properly afforded little weight to functional

limitations included on a residual functional capacity assessment questionnaire

completed by Dr. Miller on January 12, 2016, as the questionnaire was dated after

Plaintiff's date last insured on December 31, 2013, and that any deterioration to

Plaintiff's right arm therefore occurred after Plaintiff's date last insured. Defendant’s

Memorandum at 14-16. Plaintiff's argument on this issue is without merit.

       Unlike Supplemental Security Income, Disability Insurance Benefits require a

claimant provide evidence supporting that he or she became disabled during the period
                                               9
while he or she was insured. See 42. U.S.C. 423(a)(1) and (c)(1); see also Sinatra v.

Colvin, 2018 WL 4658722, at *3 (W.D.N.Y. Sep’t. 28, 2018) (“[a]s the Appeals Council

noted, the majority of the new evidence Tavarez submitted related to her condition after

her 2004 date last insured, and therefore is not relevant to her claim”)) (quoting Tavarez

v. Astrue, 2012 WL 2860797, at *4 (E.D.N.Y. July 11, 2012))). Plaintiff's date last

insured is established as December 31, 2013. (R. 20). Dr. Miller signed and dated

Plaintiff's residual functional capacity questionnaire on January 10, 2016, more than

three years after Plaintiff's date last insured. (R. 335). In accordance with the

foregoing, Discussion, supra, at 9-10, Dr. Miller’s residual functional capacity

questionnaire is outside of Plaintiff's insured period and evidence included therein is not

relevant to Plaintiff's claim. Plaintiff's motion on this issue is without merit and DENIED.

       Plaintiff’s further allegation that the ALJ was required to re-contact Dr. Miller to

establish the date upon which symptoms related to Plaintiff's right arm impairment

began to occur is also without merit. As Defendant maintains, an ALJs duty to re-

contact a treating physician arises only when the submitted evidence provides no

adequate basis upon which the ALJ can determine whether the claimant is disabled, or

when there are gaps in the claimant’s medical history. See 20 C.F.R. 404.1512(e), see

also Ayers v. Astrue, 2009 WL 4571840, at *2 (W.D.N.Y. Dec. 7, 2009) (where treating

physician opinion is unsupported and medical record is complete no duty exists for re-

contacting a physician for clarification) (citing Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d

Cir. 1999)). On this record, adequate evidence exists upon which the ALJ may base a

finding of no disability.


                                              10
       In particular, on May 9, 2013, a doppler study of Plaintiff's right forearm was

normal. (R. 230). On July 18, 2013, Dr. Miller completed a physical examination of

Plaintiff who reported arm pain and swelling after engaging in yard work, noted that

Plaintiff's condition had improved significantly over eight weeks’ time and recommended

that Plaintiff consult a hand therapist. (R. 241). On October 22, 2013, Aharon Wolf,

M.D. (“Dr. Wolf”), completed a consultative internal medical examination of Plaintiff and

evaluated Plaintiff with moderate limitations to lifting or carrying with his right arm. (R.

253). The ALJ’s residual functional capacity assessment of Plaintiff is therefore based

on substantial evidence, and Plaintiff's motion on this issue is DENIED.

       Plaintiff next contends that the ALJ erred in evaluating Dr. Wolf’s finding that

Plaintiff has a moderate imitation to lifting and carrying with his right arm. Plaintiff's

Memorandum at 15-16. Plaintiff's argument is without merit. The ALJ’s finding that

Plaintiff is capable of light work includes limitations to Plaintiff's ability to lift five pounds,

push or pull in all directions with his right upper extremity, no climbing ropes, ladders or

scaffolds, and occasional limitations to Plaintiff's ability to handle, finger, and feel with

his right hand. (R. 23). The ALJ’s residual functional capacity assessment for light

work thereby includes limitations to Plaintiff's ability to lift and carry with his right arm.

Plaintiff's motion on this issue is accordingly DENIED.

       As discussed, Discussion, supra at 9-11, evidence from Dr. Miller’s residual

functional capacity questionnaire is not relevant to Plaintiff's claim. The court therefore

declines to consider Plaintiff's further allegation that the ALJ erred by not including such

evidence in hypothetical questions posed by the ALJ to the VE. See Slattery v. Colvin,

111 F.Supp.3d 360, 376 (W.D.N.Y. 2013) (no error where VE testimony in response to
                                                11
hypothetical questions posed by the ALJ are based on ALJ’s residual functional

capacity assessment supported by substantial evidence). Plaintiff's motion on this issue

is DENIED.



                                 CONCLUSION

      Based on the foregoing, Plaintiff's motion (Doc. No. 10) is DENIED; Defendant’s

motion (Doc. No. 12) is GRANTED. The Clerk of Court is ordered to close the file.

SO ORDERED.
                                             /s/ Leslie G. Foschio
                                        _________________________________
                                                 LESLIE G. FOSCHIO
                                        UNITED STATES MAGISTRATE JUDGE


DATED:       January 22, 2019
             Buffalo, New York




                                           12
